


Exhibit 10.7



SHAREHOLDER AGREEMENT


        THIS SHAREHOLDER AGREEMENT (this “Agreement”) is made and entered into
as of this 22nd day of July, 2004, by and between Gehl Company (the “Company”)
and Manitou BF S.A. (the “Shareholder”).


RECITALS

         WHEREAS, the Company and the Shareholder have entered into a
Manufacturing License, Technical Assistance and Supply Agreement, dated as of
July 22, 2004 (such Manufacturing Agreement as renewed or extended from time to
time is hereafter referred to as the “Manufacturing Agreement”) and an OEM
Supply Agreement, dated as of July 22, 2004 (such Supply Agreement as renewed or
extended from time to time is hereafter referred to as the “Selling Agreement”),
pursuant to which agreements the parties thereto have agreed to cooperate in the
manufacture, distribution and sale of specified telescopic handlers and related
attachments in the United States market (the Selling Agreement and the
Manufacturing Agreement are collectively referred to herein as the “Telehandler
Agreements”); and

        WHEREAS, in connection with entering into the Telehandler Agreements,
the Shareholder will acquire record and beneficial ownership of 961,768 shares
(the “Shares”) of the Company’s common stock, $.10 par value (the “Common
Stock”); and

        WHEREAS, the parties desire to define certain terms and conditions
regarding the Shareholder’s investment in the Company.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth and intending to be legally bound hereby, the parties hereto agree as
follows:

1. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER


                         The Shareholder hereby represents and warrants to the
Company as follows:

    (a)        The Shareholder is a corporation duly organized and validly
existing under the laws of France.


    (b)        The Shareholder has full legal right, power and authority to
enter into and perform this Agreement, and the execution and delivery of this
Agreement by the Shareholder and the consummation by the Shareholder of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on behalf of the Shareholder. This Agreement constitutes a
legally valid and binding agreement of the Shareholder, enforceable in
accordance with its terms.


--------------------------------------------------------------------------------


    (c)        Prior to effecting the transactions contemplated by this
Agreement, the Shareholder owned (either beneficially or otherwise) no shares of
Common Stock. The Shareholder is acquiring the Shares pursuant to Section 3 of
this Agreement, as principal, solely for investment for the Shareholder’s own
account and not in conjunction with any other person, directly or indirectly,
and not with a view to, or for offer or sale in connection with, any
distribution of the Shares in violation of the Securities Act of 1933, as
amended (the “Securities Act”), and not with a view to exercising control over
the Company, merging or otherwise combining the Company with any other person or
effecting any change in the corporate structure of the Company or (except as
contemplated by this Agreement) the manner in which the Company conducts its
business.


    (d)        The Shareholder is an “accredited investor” as defined in Rule
501 under the Securities Act. The Shareholder acknowledges that the Company has
made available to the Shareholder the opportunity to obtain information
respecting the business and financial condition of the Company and to evaluate
the merits and risks of the investment in the Shares, including, without
limitation, information contained in the Company’s public filings with the
United States Securities and Exchange Commission (the “SEC”). The Shareholder
also acknowledges that it has had an opportunity to ask questions of the
officers of the Company regarding the financial merits and risks of the
investment in the Shares and, to the extent the Shareholder has taken advantage
of such opportunity, has received satisfactory answers concerning such matters.
The Company has made available to the Shareholder all documents and information
that the Shareholder has requested relating to the Shares.


    (e)        The form of Schedule 13G attached hereto as Exhibit A, to be
filed by the Shareholder pertaining to the Company, does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made, in light of the circumstances under which
they were made, not misleading.


    (f)        All future amendments to the Schedule 13G filed by the
Shareholder pertaining to the Company will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they are made, not
misleading. The Shareholder will not engage in any fraudulent, deceptive or
manipulative acts or practices in connection with the Common Stock.


2. REPRESENTATIONS and WARRANTIES OF THE COMPANY


                         The Company hereby represents and warrants to the
Shareholder as follows:

    (a)        The Company is a corporation duly organized and validly existing
under the laws of the State of Wisconsin.


    (b)        The Company has full legal right, power and authority to enter
into and perform this Agreement, and the execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by the Board of Directors of the
Company, authorization by no other body or party being required by law. This
Agreement constitutes a legally valid and binding agreement of the Company,
enforceable in accordance with its terms.







-2-

--------------------------------------------------------------------------------


    (c)        As of the date hereof, the Company’s authorized capital stock
consists of: (i) 2,000,000 shares of preferred stock (of which 250,000 shares
have been designated as Series A preferred stock), none of which have been
issued; and (ii) 25,000,000 shares of Common Stock of which 5,493,050 shares are
issued and outstanding and 1,096,863 shares are reserved for issuance pursuant
to options and other rights to acquire Common Stock.


    (d)        The Shares have been duly authorized for issuance and sale to the
Shareholder pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein, shall be validly issued, fully paid and nonassessable (except for
certain statutory liabilities that may be imposed by Section 180.0622(2)(b) of
the Wisconsin Business Corporation Law for unpaid employee wages).


3. ACQUISITION OF SHARES


    (a)        The Shareholder hereby agrees to purchase, and the Company hereby
agrees to sell to the Shareholder at the closing described in subsection (b)
hereof (the “Closing”), the Shares. The per Share purchase price for the Shares
to be purchased by the Shareholder at the Closing hereunder shall be $20.60.


    (b)        The Closing shall take place at 11:00 A.M., Central Time, on July
22, 2004. The Closing shall take place at the offices of the Company, 143 Water
Street, West Bend, WI, or at such other time and place as may be agreed upon by
the parties. At the Closing, the Company shall deliver to the Shareholder
certificates representing the Shares and the Shareholder shall deliver to the
Company by wire or inter- or intra-bank transfer in immediately available funds
to the account of the Company the aggregate purchase price with respect to the
Shares.


4. LIMITATION ON TRANSFER; RIGHT OF FIRST REFUSAL BY THE COMPANY


    (a)        During the period that both of the Telehandler Agreements are in
effect, the Shareholder shall not be permitted to effect a Transfer (as defined
herein) of any of the Shares.











-3-

--------------------------------------------------------------------------------


    (b)        Following the termination of one or both of the Telehandler
Agreements, the Company shall, upon the written request of the Shareholder, use
the Company’s reasonable efforts (including, without limitation, consulting with
the Company’s financial advisor) to identify to Shareholder prospective
purchasers (each a “Prospective Purchaser”) that may have an interest in
purchasing portions of the Shares in block transactions. In the event that the
Shareholder should decide to effect a Transfer of any of the Shares following
the termination of one or both of the Telehandler Agreements (whether to a
Prospective Purchaser or to any other person), the Shareholder shall give prior
written notice to the Company of such intent to Transfer. Such notice shall
specify (i) the number of Shares to be transferred (the “Offered Shares”),
(ii) the date of the proposed Transfer (which shall not be less than ninety (90)
days after receipt by the Company of such notice), (iii) the identity of the
proposed transferee, (iv) the consideration per Share to be received upon such
Transfer and the terms of payment (such price and terms of payment referred to
collectively as the “Offering Price”), (v) a description of the nature of the
proposed Transfer and (vi) a copy of any written documents embodying an offer to
purchase the Offered Shares. Such written notice to the Company shall constitute
an offer to sell all the Offered Shares to the Company at the Offering Price.
The Company shall have the option, but not the obligation, to purchase the
Offered Shares pursuant to this Section 4(b). To the extent that the Offering
Price consists of consideration other than cash or promissory notes (“Other
Consideration”), then the value of such Other Consideration shall be payable in
cash based on an appraised value of the Other Consideration determined by an
independent appraiser mutually agreed to by the Company and the Shareholder. If
the parties cannot agree on an independent appraiser, then each party shall
promptly appoint an independent appraiser, and such independent appraisers shall
appoint a third independent appraiser to perform the appraisal of the Other
Consideration. The cost of performing such appraisal shall be shared equally by
the Company and the Shareholder. The option in favor of the Company created
hereunder shall be in effect for a period ninety (90) days from the date of
receipt of notice by the Company of the pending Transfer, except to the extent
that the Offering Price includes Other Consideration in which case such
ninety (90) day period shall be extended through the period ending ninety (90)
days after final determination of the cash equivalent of the Other
Consideration. If the Company elects to exercise its option to purchase the
Offered Shares, it shall indicate such election in writing to the Shareholder
within the period of the option created hereunder. Thereafter, the Company shall
pay to the Shareholder the purchase price immediately upon the Shareholder
tendering to the Company, free and clear of any encumbrances, such share
certificate or certificates (duly endorsed for transfer) representing the
Offered Shares. Upon the lapse of the purchase option provided to the Company
hereunder, and provided such Transfer is otherwise permitted under this
Agreement or applicable law (including securities laws), the Shareholder shall
be free to Transfer the Offered Shares to the transferee identified in the
original notice to the Company at any time during the subsequent one (1) month
period; provided, that such Transfer is made at a price not less than, nor at
terms of payment more beneficial to the purchaser than, the Offering Price. The
term “Transfer” shall mean the sale, exchange, pledge, transfer by operation of
law, assignment or other disposal (whether voluntary or involuntary) of any
Shares held by the Shareholder.


    (c)        Notwithstanding anything to the contrary in this Section 4,
following the termination of one or both of the Telehandler Agreements, the
Shareholder shall be entitled to sell Shares in open market transactions
effected on such primary market or exchange on which the Common Stock is then
traded provided that all such transactions shall be made in accordance with the
limitations set forth in Rule 144 promulgated under the Securities Act (or any
successor rule), including, without limitation, the limitations set forth in
subsections (c), (d), (e) and (f) of Rule 144, regardless of whether the
Shareholder is no longer an “affiliate” of the Company and regardless of whether
the time period set forth in subsection (k) of Rule 144 has expired.







-4-

--------------------------------------------------------------------------------


5. CALL OPTION


                         Following the termination of one or both of the
Telehandler Agreements, the Company shall have the ongoing option, but not the
obligation, to purchase all of the Shares then held by the Shareholder at a
price per Share equal to the average of the last sale or closing prices of the
Common Stock (on such primary stock exchange or market on which the Common Stock
is then traded) over the thirty (30) trading day period immediately preceding
the date of delivery of the Company’s notice of exercise of its option. If the
Company elects to exercise such option, it shall indicate such election in
writing to the Shareholder. In the event that the Shareholder objects to such
notice, the Shareholder shall so notify the Company within ten (10) days of
receipt of such notice and the Company’s call notice shall be voided and its
right to provide a subsequent call notice shall be automatically suspended for
six (6) months. The Shareholder shall be entitled to provide a notice of
objection on two (2) separate occasions (which may be successive) pursuant to
this Section 5. Within ten (10) days after receipt of a call notice to which the
Shareholder either does not object or is not entitled to object, the Shareholder
shall tender to the Company the certificates, free and clear of any encumbrances
and duly endorsed for transfer, representing all of the Shares then held by the
Shareholder. The Company shall, within ninety (90) days after the receipt of
such certificates, pay in cash to the Shareholder the purchase price for such
Shares. In the event that the Common Stock is not then traded on a stock
exchange or market, then the Company shall be permitted to exercise its call
option by notifying the Shareholder of its intent to purchase all of the Shares
then held by the Shareholder and the parties (subject to the Shareholder’s right
to object to such notice as described above) shall thereafter seek to negotiate
a mutually acceptable per Share purchase price. If the parties cannot agree on a
per Share purchase price, then either the Company will be permitted to withdraw
the notice of exercise of its call option (subject to renotice in the future at
the Company’s sole discretion) or the parties will by mutual agreement select an
independent appraiser to determine a per Share purchase price within a range of
prices as fixed by the parties. If the Company does not withdraw its notice and
the parties cannot agree on an independent appraiser and/or a price range, then
each party shall promptly appoint an independent appraiser, and such independent
appraisers shall appoint a third independent appraiser to determine a per Share
purchase price. The cost of performing such appraisal shall be shared equally by
the Company and the Shareholder. Within ten (10) days after final determination
of the per Share purchase price by the parties or an independent appraiser, the
Shareholder shall tender to the Company the certificates, free and clear of any
encumbrances and duly endorsed for transfer, representing all of the Shares then
held by the Shareholder. The Company shall, within ninety (90) days after the
receipt of such certificates, pay in cash to the Shareholder the purchase price
for such Shares.

6. STANDSTILL


                         During the period that both of the Telehandler
Agreements are in effect and for a period of seven (7) years thereafter, neither
the Shareholder nor any of its Representatives (as defined herein) (acting on
behalf of the Shareholder) will, directly or indirectly, without the prior
written consent of the Company or its Board of Directors:

    (a)        acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, ownership (including without limitation
“beneficial ownership” as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of any additional (i.e., in addition to the Shares)
Voting Securities (as defined herein) or direct or indirect rights to acquire
any additional Voting Securities of the Company or any subsidiary or affiliate
thereof, or of any successor to or person in control of the Company, or any
assets of the Company or any subsidiary, division or affiliate thereof or of any
such successor or controlling person; provided, however, that the foregoing
shall not prohibit the Shareholder from acquiring additional Voting Securities
of the Company as a result of a pro rata dividend paid by the Company with
respect to the Shares;







-5-

--------------------------------------------------------------------------------


    (b)        make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or otherwise seek to advise or influence any person or entity with respect
to the voting of any Voting Securities of the Company;


    (c)        (i) take any action to solicit, initiate or encourage any
inquiries or the making or implementation of any proposal or offer with respect
to a merger, acquisition, consolidation or similar transaction involving, or any
purchase of all or any significant portion of the assets or any equity
securities of, the Company or any subsidiary or affiliate thereof (a “Company
Acquisition Proposal”), other than the transactions contemplated by this
Agreement, (ii) agree to endorse any Company Acquisition Proposal, or (iii)
engage in negotiations with, or disclose any nonpublic information relating to
the Company or any subsidiary or affiliate thereof or afford access to the
properties, books or records of the Company or any subsidiary or affiliate
thereof to, any person that the Shareholder believes may be considering making,
or has made, a Company Acquisition Proposal;


    (d)        form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, in
connection with any of the foregoing;


    (e)        otherwise act, alone or in concert with others, to seek to
control or influence the management, Board of Directors or policies of the
Company;


    (f)        disclose any intention, plan or arrangement inconsistent with the
foregoing;


    (g)        advise, assist or encourage any other persons in connection with
any of the foregoing;


    (h)        take any action which might require the Company to make a public
announcement regarding the possibility of an extraordinary transaction involving
the Company or any of its securities or assets;


    (i)        file any application with any regulatory authority seeking
approval or authority in connection with any action described above; or


    (j)        request the Company, its Board of Directors or any of their
Representatives, directly or indirectly, to amend or waive any provision of this
Section 6.







-6-

--------------------------------------------------------------------------------

                         Notwithstanding the foregoing, nothing in this
Section 6 shall prohibit the Representative of the Shareholder who is elected as
a director of the Company pursuant to Section 7 hereof from fulfilling his
fiduciary obligations as a member of the Company’s Board of Directors.

                         As used in this Agreement, the term “Representative”
means, as it relates to any person, such person’s affiliates (as defined in Rule
405 under the Securities Act and its and their directors, officers, employees,
agents, advisors (including, without limitation, financial advisors, counsel and
accountants), controlling persons, lenders and investors. As used in this
Agreement, the term “Voting Securities” means, as it relates to any person, any
securities of the person entitled to vote generally for the election of
directors or securities convertible into such securities.

7. BOARD REPRESENTATION


                         For so long as both of the Telehandler Agreements are
in effect and the Shareholder owns all of the Shares purchased hereunder, the
Company agrees to use reasonable efforts to cause Marcel Claude Braud to be
nominated as a candidate for and to cause him to be elected by the Company’s
shareholders as a director of the Company. The Company’s obligations relative to
the election of Mr. Braud as a director shall become effective in connection
with the Company’s 2005 Annual Meeting of Shareholders.

8. LEGENDS AND STOP TRANSFER ORDERS


                         The Shareholder understands that stop transfer
instructions will be given to the Company’s transfer agent with respect to the
Shares and that there will be placed on all certificates issued to the
Shareholder representing the Shares, or any substitutions or replacements
therefor, a legend stating substantially as follows:

  “The securities represented by this certificate are subject to the provisions
of a Shareholder Agreement, dated as of July 22, 2004, between Gehl Company and
Manitou BF S.A., and may not be sold, transferred, assigned or otherwise
disposed of except in accordance therewith. A copy of said Shareholder Agreement
is on file at the office of the Secretary of Gehl Company.”


9. TERM


                         This Agreement shall remain in effect for so long as
the Shareholder shall retain any interest in all or any portion of the Shares
and for the period contemplated by Section 6 hereof.

10. MISCELLANEOUS


10.1 Assignment; Parties in Interest.


    (a)        Assignment. The rights and obligations of the parties hereunder
may not be assigned, transferred or encumbered without the prior written consent
of each other party.





-7-

--------------------------------------------------------------------------------


    (b)        Parties in Interest. This Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement.


10.2 Governing Law.


                         This Agreement shall be governed and construed in
accordance with the internal laws of the State of Wisconsin, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.

10.3 Amendment and Modification.


                         This Agreement may only be amended or modified in a
writing signed by the parties hereto.

10.4 Entire Agreement.


                         This instrument embodies the entire agreement between
the parties hereto with respect to the subject matter hereof, and there have
been and are no agreements, representations or warranties between the parties
other than those set forth or provided for herein.

10.5 Counterparts.


                         This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.6 Headings.


                         The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof.

10.7 Severability.


                         In the event any court of competent jurisdiction shall
deem any provision of this Agreement to be invalid or unenforceable, then the
remaining provisions of this Agreement shall remain in full force and effect
notwithstanding the invalidity or unenforceability of the offending provision.

10.8 Specific Performance.


                         The Shareholder agrees that any violation or breach of
the provisions contained in this Agreement will result in irreparable injury to
the Company for which a remedy at law would be inadequate and that, in addition
to any relief at law that may be available to the Company for such violation or
breach and regardless of any other provision contained in this Agreement, the
Company shall be entitled to such injunctive and other equitable relief as a
court may grant.







-8-

--------------------------------------------------------------------------------


10.9 Notices.


                         All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered;
(b) sent by facsimile transmission or other electronic means of transmitting
written documents; or (c) sent to the parties at their respective addresses
indicated herein by registered or certified U.S. mail, return receipt requested
and postage prepaid, or by private overnight mail courier service.

      If to the Company, to:        
Gehl Company       143 Water Street       West Bend, Wisconsin  53095      
Attention:   Michael J. Mulcahy                             Vice President,
Secretary and General Counsel       Facsimile:    (262) 334-6603      
with a copy to:      
Benjamin F. Garmer, III       Jay O. Rothman       Foley & Lardner LLP       777
East Wisconsin Avenue       Milwaukee, Wisconsin  53202-5306      
Facsimile:   (414) 297-4900      
If to the Shareholder, to:      
Manitou BF S.A.       ZI 430 route de a Aubiniere       BP 249       F-44158
Aneenis cedex       France       Attn: Marcel Claude Braud       Facsimile:   33
2 40 09 1703      
with a copy to:      
John Burleson       Pakis, Giotes, Page & Burleson, P.C.       801 Washington
Avenue, Suite 800       Waco, Texas   76701-1289       Facsimile:   (254)
297-7301  


                         If personally delivered, such communication shall be
deemed delivered upon actual receipt; if electronically transmitted, such
communication shall be deemed delivered the next business day after
transmission; if sent by overnight courier, such communication shall be deemed
delivered upon receipt; and if sent by U.S. mail, such communication shall be
deemed delivered as of the date of delivery indicated on the receipt issued by
the relevant postal service, or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal. Either party to this
Agreement may change its address for the purposes of this Agreement by giving
written notice thereof to the other party.




-9-

--------------------------------------------------------------------------------


10.10 Mediation Disputes.


                         In the event that either party hereto perceives there
to be any dispute among the parties arising out of or in connection with the
negotiation, interpretation, performance or non-performance of this Agreement or
any of its terms, the party perceiving the dispute shall first give written
notice thereof (in reasonable detail) to the other pursuant to Section 10.9
above, and to any extent that such dispute is not resolved within thirty (30)
days after the giving of such notice, during which period the parties agree to
negotiate in good faith in an effort to resolve such dispute, the dispute shall
be submitted to mediation before either party resorts to litigation of any kind.
Mediation is a voluntary dispute resolution process in which the parties to the
dispute meet with an impartial person, called a mediator, who would help to
resolve the dispute informally and confidentially. Mediators facilitate the
resolution of disputes but cannot impose binding decisions, as the parties to
the dispute must agree before any settlement between them is binding. If the
need for mediation arises, the parties to the dispute shall choose a mutually
acceptable mediator and shall share the costs of the mediation services equally.
The mediator shall be a lawyer familiar with business transactions of the type
contemplated in this Agreement who shall not have been previously employed by or
affiliated with any of the parties hereto. The mediation shall occur at or
reasonably adjacent to the offices (in the U.S.) of one of the parties, and the
party hosting (or having offices most adjacent to the site of) the mediation
shall bear one-half (1/2) of the reasonable travel expenses of not more than
three representatives/counsel of the other party. If the parties cannot agree as
to which of them shall host the mediation, the right to host the mediation shall
be determined by the last digit of the closing value of the Dow Jones Industrial
Average (as reflected in The Wall Street Journal) on its second trading day
following the day on which the notice of dispute is deemed given under Section
10.9 above; if such last digit is even, Shareholder shall have the right to
host, and if such digit is odd, Company shall have such right. The parties agree
to participate in the mediation process for at least sixty (60) days following
the engagement of a mediator. Notwithstanding the foregoing, the parties shall
not be bound by this Section 10.10 in the event the dispute relates to a
violation of Section 6 hereof.

10.11 Consent to Jurisdiction.


                         All disputes arising under or in connection with this
Agreement shall be heard exclusively in, and each party consents to the
exclusive jurisdiction and proper venue of, the United States District Court for
the Eastern District of Wisconsin, U.S.A. Each party consents to personal and
subject matter jurisdiction and venue in such court and waives and relinquishes
all right to attack the suitability or convenience of such venue or forum by
reason of their present or future domiciles, or by any other reason. Each party
agrees that all directions issued by the forum court, including all injunctions
and other decrees, will be binding and enforceable in all jurisdictions and
countries.











-10-

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.


GEHL COMPANY


By:    /s/  William D. Gehl

--------------------------------------------------------------------------------

William D. Gehl
Chief Executive Officer




MANITOU BF S.A.


By:    /s/  Marcel Claude Braud

--------------------------------------------------------------------------------

Marcel Claude Braud
President














-11-